Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/869,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a fibrous structure having a TS7,  TS750 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/786,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a fibrous structure having a TS7,  TS750 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/869,998  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a fibrous structure having a TS7,  TS750 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien Stickney et al, U.S. Patent Application Publication No  2017/0009401.  O’Brien Stickney discloses a fibrous nonwoven structure which can have a TS7 value of less than 4.75 dB V2 and a TS750 value of greater than 6 dB V2 to less than 50 dB V2 .  See paragraphs 0063,  0071-0072.  The nonwoven can have a basis weight of 1-5000 gsm, or 20-90 gsm.  See paragraph 0035.  The fabric can be formed from bicomponent spunbond fibers.  See paragraph 0023, 0024.  The fabric can be embossed which would form first and second regions, (i.e., embossed and unembossed), wherein the embossed areas can be 10-20% of the surface area.  See paragraph 0081.  The structure has absorbency and therefore can be considered to be an absorbent article, and the structure is capable of being a topsheet and forming an outer cover nonwoven, and therefore, meets claims 8-9 and 11.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien Stickney et al, U.S. Patent Application Publication No. 2017/0009401.
O’Brien Stickney discloses a structure as set forth above, however, it fails to disclose the claimed D value.  
With regard to the D value, it would have been obvious to have selected the particular stiffness which produced a fabric having a desirable hand for use as a product intended to be in contact with skin. 

Claim(s) 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by O’Brien Stickney et al, U.S. Patent Application Publication No  2017/0009401 in view of Abuto et al, U.S. Patent Application Publication No. 2013/0197462 .  O’Brien Stickney discloses a fibrous nonwoven structure which can have a TS7 value of less than 4.75 dB V2 and a TS750 value of greater than 6 dB V2 to less than 50 dB V2 .  See paragraphs 0063,  0071-0072.  The nonwoven can have a basis weight of 1-5000 gsm, or 20-90 gsm.  See paragraph 0035.  The fabric can be formed from bicomponent spunbond fibers.  See paragraph 0023, 0024.  The fabric can be embossed which would form first and second regions, (i.e., embossed and unembossed), wherein the embossed areas can be 10-20% of the surface area.  See paragraph 0081.  
O’Brien Stickney differs from the claimed invention because it does not disclose an absorbent article having a topsheet, absorbent core and backsheet or that the surface has hydrophilic and hydrophobic regions or the D value as claimed.  
With regard to the D value, it would have been obvious to have selected the particular stiffness which produced a fabric having a desirable hand for use as a product intended to be in contact with skin. 
However, Abuto discloses a spunbond nonwoven suitable for use as a the topsheet of an absorbent article having a topsheet, an absorbent core and an impermeable back sheet.  See paragraph 0022.    The topsheet can comprise hydrophilic and hydrophobic areas. See paragraphs 0026 and 0031.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed the structure of O’Brien Stickney as a topsheet as taught by Abuto and to have provided hydrophilic regions at some areas of the structure, in order to provide improved moisture transport from the surface into the core of the structure.
Claim(s) 7 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien Stickney in view of Abuto as applied to claims  above, and further in view of Arora et al, U.S. Patent Application Publication No. 2016/0167334.  
Neither O’Brien Stickney nor Abuto teach employing crimped fibers in the spunbonded.  
However, Arora teaches crimping spunbonded nonwovens suitable for use as topsheets in order to enhance permeability.  See paragraph 0123.  
Therefore, it would have been obvious to one of ordinary skill in the art to have crimped the spunbonded fibers of O’Brien Stickney in view of Abuto in order to enhance the permeability of the material.  

.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789